Eberhardt, Judge.
In a suit by an automobile dealer to recover from a finance company certain funds alleged to be held by it in trust as a reserve account the matter was referred to an auditor who, after hearings, made and filed his report. Exceptions of law and of fact were filed to the report, and after the exceptions of law were overruled, the exceptions of fact were submitted to a jury. The court directed a verdict for the plaintiff as to certain of the exceptions and withdrew the remaining one from the jury, ordering the matter recommitted to the auditor for taking further testimony. To the overruling of a motion to set aside the order of recommittal plaintiff excepts. Held:
There is no assignment of error upon a final judgment, Harwell v. Cowan, 175 Ga. 33, 36 (165 SE 19), and the writ of error must be

Dismissed.


Bell, P. J., and Jordan, J., concur.